Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 7, 2019

                                       No. 04-18-00581-CR

                                          Justin LUNA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR9367
                          Honorable Joey Contreras, Judge Presiding


                                         ORDER
       Appellant’s brief was due December 14, 2018. Neither the brief nor a motion for
extension of time was filed. On December 18, 2018, this court sent appellant a written notice
advising counsel that the brief was past due. See Tex. R. App. P. 38.8. On December 28, 2018,
appellant filed his first motion for extension of time. In that motion, appellant states he is
requesting “30 days” to complete the brief, but then prays that this court grant him “an additional
ten days from today’s date” to file the brief. After review, we interpret appellant’s request as one
for thirty additional days from the original due date. Accordingly, we GRANT appellant’s
motion and ORDER appellant to file his brief in this court on or before January 14, 2019. See
Tex. R. App. P. 4.1(a).


                                                      _________________________________
                                                      Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court